WATSON, Judge.
Plaintiff, Ruth Howard, sued as the duly qualified natural tutrix of her minor son, Bobby Howard, who was struck and injured by an automobile driven by Michael Keith Bate on Aug'ust 29, 1972, at approximately 8:25 p. m. Named defendants were Michael Keith Bate, a resident of the state of New York, and International Service Insurance Company, his automobile liability insurer. No service of process was made on Bate, and his insurer is the only defendant before the court.
Bobby Howard was riding his bicycle in a westerly direction on England Drive in Alexandria, Louisiana, carrying a watermelon. He dropped the watermelon and had stopped his bicycle in Bate’s lane of travel to retrieve it when he was struck by the Bate automobile. It was stipulated that there was $10,000 liability insurance coverage for the accident.
Following trial on the merits the trial court dismissed plaintiff’s suit, finding that the scene of the accident was dark, and that Bobby Howard, himself black, dressed in dark clothing and on a dark bike, was negligent in being in the road. The trial court found that Michael K. Bate was confronted with a sudden emergency, being blinded by the lights of an oncoming car, and was not negligent. The trial court found that the last clear chance doctrine did not apply. The trial court concluded that the sole cause of the accident was the negligence of Bobby Howard.
These are factual conclusions by the trial court which are not to be reversed on appeal, absent manifest error. We have reviewed the record and we find that the factual inferences drawn by the trial court are well supported by the evidence.
The judgment is affirmed and costs are taxed against appellant.
Affirmed.